DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 10 October 2018.  The information therein was considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 11-14 are rejected on the basis that they contain improper Markush groupings.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. A Markush grouping requiring a material selected from an open list of alternatives (e.g., 
It is suggested to replace “comprises one of” with --includes at least one material selected the group consisting of:--. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimabukuro et al. (US 9,911,790) (hereinafter, “Shimabukuro”).
Re: independent claim 1, Shimabukuro discloses in fig. 11C an integrated circuit, comprising: a plurality of word lines (WLs), wherein said WLs are arranged in a stacked configuration with respect to one another (30); one or more air-gaps (29) 
Re: claim 2, Shimabukuro discloses the integrated circuit according to claim 1, wherein the array of memory cells includes an RRAM ("Resistance Random Access Memory) memory configuration (80).
Re: claim 4, Shimabukuro discloses the integrated circuit according to claim 1, wherein said WLs (30) are arranged parallel to an underlying wafer surface or substrate surface (hd1 direction in fig. 11B).
Re: claim 5, Shimabukuro discloses the integrated circuit according to claim 1, wherein said WLs (30) are arranged perpendicular to an underlying wafer surface or substrate surface (WLs 30 are stacked in a direction perpendicular to the surface of the substrate 6).

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makala et al. (US 8,658,499) (hereinafter, “Makala”).
Re: independent claim 19, Makala discloses a method for fabricating an integrated circuit, the method comprising: removing a sacrificial layer (122) in a stack of layers (fig. 5B), the stack including first and second word line (WL) layers (121 in fig. 5A) on opposing sides of the sacrificial layer, thereby creating a void (62 in fig. 5B); and non-conformally depositing an insulator layer (9 in fig. 5I) into said void to create an air-gap (19 in fig. 5I) between said first and second WL layers (121).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimabukuro et al. (US 9,911,790) (hereinafter, “Shimabukuro”) in view of Chen et al. (US 9,941,299) (hereinafter, “Chen”).
Re: claim 3, Shimabukuro discloses the integrated circuit according to claim 1.
Shimabukuro does not disclose wherein the array of memory cells includes a FeFET ("Ferroelectric Field Effect Transistor") memory configuration.
Chen discloses a three dimensional memory device including ferroelectric memory cells (52 in fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a FeFET memory cell since ferroelectric memories are a common and well known type of resistive memory cell.

	
Claims 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimabukuro et al. (US 9,911,790) (hereinafter, “Shimabukuro”) in view of Choi et al. (US 2018/0211703) (hereinafter, “Choi”).
Re: claim 6, Shimabukuro discloses the integrated circuit according to claim 1, wherein each memory cell comprises a selector (82) and an RRAM switching layer (80).

Choi discloses in fig. 4 a memory cell comprising a selector (408), a metal electrode (420), and an RRAM switching layer (412).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a memory cell comprising a metal electrode between a selector and an RRAM switching layer for the purpose of spreading electrical current as taught by Choi [0053].  
Re: claim 7, Shimabukuro in view of Choi discloses the integrated circuit according to claim 6, wherein said RRAM switching layer includes oxygen and at least one material selected the group consisting of: hafnium, tantalum, silicon, and tungsten (Shimabukuro col 13 ll. 29-37). 
Claims 8 and 9, Shimabukuro discloses the integrated circuit according to claim 1, wherein said integrated circuit is a processor or a communication chip; and wherein said integrated circuit is part of a mobile computing device (Choi [0070]).	 
Re: independent claim 10, Shimabukuro discloses in fig. 11C an integrated circuit, comprising: a first word line (WL) (30) and a second WL (30); an air-gap (29) between the first WL and second WL; a memory cell including a switching layer including an oxide material (80, col 13 ll. 20-37) and a bit line (BL) (90).
Shimabukuro does not disclose a selector layer (82), for causing a change of state of said RRAM switching material, and a metal electrode layer.
Choi discloses in fig. 4 a memory cell comprising a selector (408), a metal electrode (420), and an RRAM switching layer (412).

Claim 11, Shimabukuro in view of Choi discloses the integrated circuit according to claim 10, wherein said first and second WLs each includes at least one material selected the group consisting of: titanium and nitrogen, or tungsten, or tantalum and nitrogen, or ruthenium (Shimabukuro col 10 ll. 8-12). 
Claim 12, Shimabukuro in view of Choi discloses the integrated circuit according to claim 10, wherein said BL includes at least one material selected the group consisting of: titanium and nitrogen, or tungsten, or tantalum and nitrogen, or ruthenium (Shimabukuro col 14 ll. 45-58). 
Claim 13, Shimabukuro in view of Choi discloses the integrated circuit according to claim 10, wherein said selector layer includes at least one material selected the group consisting of: oxygen, niobium, germanium, tellurium, and silicon (Choi, [0033]). 
Claim 14, Shimabukuro in view of Choi discloses the integrated circuit according to claim 10, wherein said RRAM switching layer includes oxygen and at least one material selected the group consisting of: hafnium, tantalum, silicon, and tungsten (Shimabukuro col 13 ll. 29-37). 
Claim 15, Shimabukuro in view of Choi discloses the integrated circuit according to claim 10, wherein said WLs (30) are arranged parallel to an underlying wafer surface or substrate surface (hd1 direction in fig. 11B).
Claim 16, Shimabukuro in view of Choi discloses the integrated circuit according to claim 10, wherein said WLs (30) are arranged perpendicular to an underlying wafer surface or substrate surface (WLs 30 are stacked in a direction perpendicular to the surface of the substrate 6).
Claims 17 and 18, Shimabukuro in view of Choi discloses the integrated circuit according to claim 10, wherein said integrated circuit is a processor or a communication chip; and wherein said integrated circuit is part of a mobile computing device (Choi, [0070]).	 
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach the claimed limitations in combination namely, method according to claim 20, wherein prior to removing said sacrificial layer, the method further comprises: depositing said first and second WL layers and said sacrificial layer in an alternating arrangement to form said stack; etching a first trench into said stack; laterally recessing etch said first and second WL layers, thereby forming one or more lateral extensions from said first trench; conformally depositing a selector layer into said first trench, including into said lateral extensions of said first trench; depositing a metal electrode layer onto said selector layer and to fill remainder of said first trench; etching to remove a portion of said metal electrode layer to create a second trench; and depositing a switching layer and a bit line (BL) layer into said second trench.

Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        8/5/2021